     Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 1 of 13 PageID #:434




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

    UNITED STATES OF AMERICA
                                                  15 CR 299
        v.
                                                  Honorable Sara L. Ellis
    MATTHEW BROWN

                GOVERNMENT’S SENTENCING MEMORANDUM

       The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, submits this sentencing

memorandum concerning defendant Matthew Brown. For the reasons set forth below,

the government respectfully requests that this Court sentence defendant to a

sentence within the applicable Guidelines range.

I.     BACKGROUND AND OFFENSE CONDUCT 1

     A. Defendant’s Production of Child Pornography using Victim A

       On or about February 24, 2015, while at his home in Montgomery, Illinois,

defendant used his Sony Smartphone to access a “Kik” messaging application that

allowed Brown to communicate (i.e., “chat”) and exchange child pornography images

and videos via the internet with other Kik users. 2 Unbeknownst to defendant, one



1Information in this section and throughout this memorandum is based on Probation’s
Presentence Investigation Report and Sentencing Recommendation, the Government’s
Version, and materials previously produced to the defense.

2 At sentencing, the government will provide to the Court a binder containing a sample of the
images that defendant produced using Victim A, as well as a sampling of the child
pornography images defendant possessed and transported to the UC, so that the Court can
fully evaluate the nature and circumstances of the defendant’s conduct. As one court noted,
“[a]bsent examining the images, one cannot get a true sense of the depravity that they depict.
Thus, the Court implores any reviewing Court to personally examine the images at issue and
   Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 2 of 13 PageID #:434




Kik messaging application user with whom he chatted was an undercover law

enforcement officer (“UC”).

      During the course of defendant’s chats with the UC, defendant used the

messaging application to send the UC several child pornography images and videos,

including a sexually explicit child pornography image depicting Victim A’s

prepubescent vagina. This image was charged in the indictment as Count 1.

      Victim A was 3 ½ years-old. Defendant knew Victim A because he was engaged

to marry Victim A’s mother, Individual A. At the time of the offense, Victim A lived

with and was in the custody, care, and supervisory control of the defendant; indeed,

Victim A viewed defendant as a father figure and referred to the defendant as

“daddy.”

       Prior to sending the child pornography image of Victim A to the UC, defendant

explained to the UC that he had “a four-year-old daughter.” When the UC asked

defendant if he had ever sexually abused his four-year-old daughter, defendant

responded: “Not yet, but I’ve taken pics.” The UC then asked defendant, “How dirty

were the pics you took[?]” Defendant responded, “Pretty dirty lol [laugh out loud].”

The UC wrote that he had an eight-year-old daughter. Defendant explained to the

UC that he would produce and exchange sexually explicit child pornography images

of his “four-year-old daughter” in exchange for sexually explicit images of the UC’s



not simply rely on a written description of their contents. The Court acknowledges that the
review of such images is, to say the least, uncomfortable. There are some images that are
haunting, and they cannot be unseen. However, any uneasiness felt by the individual
reviewing the image pales in comparison to the harm caused by the images being created in
the first place.” United States v. Cunningham, 680 F. Supp. 2d 844, 854 (N.D. Ohio 2010),
aff’d, 669 F.3d 723 (6th Cir. 2012).
                                            2
   Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 3 of 13 PageID #:434




eight-year-old daughter, writing, “if u send me a live nude[,] I will too.” Defendant

asked the UC to produce and send a child pornography image of the UC’s eight-year-

old daughter, writing, “Can I see her pussy?” At another point in the chat, the UC

asked defendant how he wanted the UC’s daughter to pose, and defendant responded,

“from behind” and “Ever spread her from behind[?]”

      Defendant then knowingly used Victim A to produce a lewd and lascivious

close-up image depicting Victim A’s prepubescent vagina, which he created with his

Sony Smart Phone. After producing the image, defendant used the Kik internet

messaging application on his Sony Smartphone to distribute the sexually explicit

image of Victim A to the UC.

      In addition to the sexually explicit image of Victim A that defendant produced

and sent to the UC on or about February 25, 2015, on other occasions defendant

employed and used Victim A to engage in sexually explicit conduct for the purpose of

producing additional visual depictions of such sexually explicit conduct. For example,

defendant used the camera on his Sony Smartphone to produce an image depicting

the lascivious exhibition of defendant’s naked and erect penis in the same image as

Victim A, for the purpose of producing a visual depiction of such conduct. This image

was charged as Count 3 in the indictment.

   B. Defendant’s Transportation and Possession of Child Pornography

      During the course of defendant’s chats with the UC on or about February 24,

2015, defendant used the Kik messaging application on his Sony Smartphone to

transport to the UC a child pornography image of a nude prepubescent girl on a bed



                                          3
    Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 4 of 13 PageID #:434




with her legs spread open and an object inserted in her anus (Count 4), and another

child pornography image of the same nude prepubescent girl on a bed with her legs

spread open and her arms behind her head (Count 5).           After sending the child

pornography images to the UC, defendant wrote, “I love this girl. She gets traded in

all groups. LOL.” The UC responded, “LOL. Yes she has been around. I think she is

like 11 [years old]” and “very sexy.” Defendant agreed and asked the UC to send him

child pornography images, writing, “Yeah, u have any for me?”

    C. Defendant’s Possession of Additional Child Pornography and
       Communications with other Child Pornography Traffickers on Kik

      Defendant also possessed, using his Sony Smartphone and a Dropbox account

he created and controlled, more than 200 child pornography images and 43 child

pornography videos. 3   These images were submitted to the National Center for

Missing and Exploited Children (“NCMEC”), which determined that that defendant

possessed a series of child pornography called the “Sweet Sugar Series” and another

called “8 Kids Series,” both of which were child pornography images depicting

identified minor victims. 4   In addition, the child pornography images defendant

possessed included a depiction of masochistic abuse of a prepubescent girl, under 12

years old, with, among other things, “bitch” and “abuse” written on her stomach in

pink paint, marker, or lipstick. Another such image depicted a young boy,

approximately four years old, performing a sexual act on an adult male’s erect penis.


3 After defendant’s arrest, the government obtained search warrants for his Sony
Smartphone and his Dropbox account.

4 As discussed below, the victims entitled to restitution include Victim A and the minor
victims depicted in the child pornography “Sweet Sugar Series” and the “8 Kids Series.”
                                           4
      Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 5 of 13 PageID #:434




Another image depicted a young boy, approximately eight years old, performing a

sexual act on another prepubescent child’s anus.

        Defendant’s Kik chat history also revealed that, during chats with other Kik

users, he wrote that he had produced child pornography images using his fiancé’s

four-year-old and offered to “swap” those images in exchange for other Kik users’ child

pornography. For example, on or about May 17, 2015, defendant chatted with a

person using the Kik user name “Justask084.” After the two exchanged child

pornography, defendant asked “Justask084” if he had any children, and “Justask084”

wrote that he had a 13-year-old stepdaughter. Defendant also asked “Justask084” if

he had ever photographed his 13-year-old stepdaughter, and “Justask084” confirmed

that he had. Defendant wrote to “Justask084” that he had a four-year-old daughter 5

and asked: “Wanna swap [photographs of our daughters]?” “Justask084” asked what

defendant would provide in exchange for the photographs of “Justask084”’s 13-year-

old daughter. In response, defendant wrote: “I can send Dropbox now and I’ll take

live [photographs of defendant’s ‘daughter’] when I get her tomorrow.”

II.     GUIDELINE CALCULATIONS AND APPLICABLE                                STATUTORY
        MINIMUM AND MAXIMUM SENTENCES

        The government agrees with the Guideline calculation prepared by the

Probation Office and included in the PSR. 6 PSR ¶¶ 29-55.                  Specifically, the


5 Victim A was born in September 2011, so she was in fact just not quite four years old at the
time of this exchange between defendant and “Justask084.”

6The PSR was prepared in August 2018, and the Probation Department correctly calculated
defendant’s Guidelines using the 2016 Guidelines Manual. PSR at ¶18. The Guidelines
calculation is the same under the 2018 Guidelines Manual currently in effect.


                                              5
       Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 6 of 13 PageID #:434




government agrees that, with a three-level reduction for acceptance of responsibility,

the defendant’s total offense level is 39. With a Criminal History Category of I,

Probation correctly calculated defendant’s Guidelines range as 262 to 327 months’

imprisonment. PSR ¶¶ 119. Defendant’s counts of conviction carry a mandatory 15-

year term of imprisonment and a maximum term of 50 years’ imprisonment, as well

as a term of supervised release of at least five years. PSR ¶¶ 118 and 124.

III.     THE FACTORS SET FORTH IN 18 U.S.C. § 3553 WARRANT A
         SENTENCE WITHIN THE GUIDELINES RANGE

         The Sentencing Guidelines provide a starting point and initial benchmark for

sentencing. Gall v. United States, 552 U.S. 38, 49–50 (2007). Although a sentence

within the Guidelines range is presumptively reasonable, United States v. Cano-

Rodriguez, 552 F.3d 637, 639 (7th Cir. 2009), the court must consider the factors set

forth in 18 U.S.C. § 3553(a) in determining an appropriate sentence. Considering

these factors, a sentence within the advisory Guidelines range is sufficient, but not

greater than necessary, to reflect the nature and circumstances of the offense, the

history and characteristics of the defendant, the seriousness of defendant’s offense,


The plea agreement included a four-level enhancement pursuant to Guideline §
2G2.1(b)(4)(B), “because Victim A was a toddler or infant at the time of the offense.” At the
time of the offense, Victim A was 3.5 years old. It is unclear whether a child over the age of
three is considered a “toddler” under this Guideline enhancement, and therefore the
government is not seeking a four-point enhancement under Guideline § 2G2.1(b)(4)(B).
Although the government does not advocate increasing defendant’s Guidelines calculation by
four levels because Victim A was a “toddler” at the time defendant used Victim A to produce
child pornography images, the Court should consider Victim A’s age when assessing the
nature and circumstances of the offense and other considerations under 18 U.S.C. § 3553.

Although not included in the plea agreement, the PSR correctly included a two-level
enhancement, pursuant to Guideline § 2G2.2(b)(6), because the defendant used an interactive
computer service, namely a Kik messaging application, for the transmission, receipt, and
distribution of the child pornography.
                                              6
   Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 7 of 13 PageID #:434




promote respect for the law, provide just punishment for defendant’s crime, and

afford adequate deterrence.

      A.     Nature and Circumstances of the Offense and Defendant’s
             History and Characteristics

      The nature and circumstances and history and characteristics of the defendant

require a substantial prison sentence within the Guidelines. Defendant preyed upon

the most innocent and vulnerable of victims—children. Defendant collected and

traded child pornography images and videos that were produced by others. These

images are shocking and display the horrific exploitation of young children. One

image law enforcement found in defendant’s Dropbox account depicted a young boy,

approximately four years old, performing a sexual act on an adult male’s erect penis.

Another image depicted a young boy, approximately eight years old, performing a

sexual act on another prepubescent child’s anus.

      While possessing and transporting these child pornography images is a serious

crime, it was far from defendant’s most serious offense. Defendant produced child

pornography using his fiance’s three-year-old daughter, Victim A. Victim A was not

just any three year old girl. She was a three-year-old girl who lived with defendant,

looked to the defendant as a father figure, and called the defendant “daddy.” The PSR

notes that defendant knew Victim A since Victim A was five months old, and

defendant told Probation that he was “like a father to her.” PSR ¶ 33. Despite this,

defendant produced child pornography images using Victim A. One such image—

charged as Count 3—was an image defendant produced depicting himself

masturbating in the presence of Victim A. Another—charged as Count 1—is a close-

                                         7
   Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 8 of 13 PageID #:434




up image of Victim A’s prepubescent vagina. As explained above, defendant used the

image of Victim A’s vagina as a commodity in an effort to obtain child pornography

images of the undercover officer’s (ficticious) eight-year-old daughter. Based on his

relationship with Victim A and her age—again, she was three years old at the time

of the offense—the nature and circumstances of the offense weigh in favor of a

substantial sentence within the Sentencing Guidelines.

      Defendant’s history and characteristics also weigh in favor of a substantial

sentence. As pointed out in the PSR and defendant’s sentencing memorandum, and

as evidenced by the letters submitted to the Court, defendant has loving and

supportive parents. Defendant also has no criminal history and had consistent

employment prior to his arrest. Significantly, defendant has accepted responsibility

for his criminal conduct, and he has waived his right to appeal the Court’s sentence

in this case. Further, after he was charged, defendant met with the government for

several proffers and provided law enforcement with tips that led to successful

prosecutions of two other child pornography traffickers that defendant had met in

child pornography chatrooms. These are all mitigating factors the Court should

consider when imposing a reasonable sentence, but must weigh them against the

seriousness of this crime.

      B.     Section 3553(b) Factors Also Weigh in Favor of a Guidelines
             Sentence

      A Guidelines sentence is also necessary to reflect the seriousness of defendant’s

offense, to promote respect for the law, to provide just punishment for the offense, to

afford adequate deterrence to criminal conduct, and to protect the public from further

                                          8
   Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 9 of 13 PageID #:434




crimes of the defendant. In particular, and more so than in nearly all other crimes,

crimes involving the exploitation of young children such as this one require a

substantial sentence to specifically deter this defendant and to protect the public from

further crimes by the defendant. In support of his sentencing memorandum, the

defendant submitted a “Psychosexual Evaluation” that states that defendant

“demonstrated no sexual interest in males or in prepubescent persons (under 13 years

old) of either gender.” Def. Sentencing Memo., Ex. 1 at 9. But that conclusion, based

on information provided by the defendant after being charged with these offenses,

belies both the evidence in this case and common sense. Much more telling are

defendant’s words and actions before facing the serious charges for which he now faces

sentencing. Indeed, prior to being charged in this case, defendant frequented Kik

chatrooms set up for the purpose of exchanging child pornography, and in those

chatrooms defendant in fact exchanged child pornography images with other child

pornography traffickers. In addition, on his phone and in his Dropbox account,

defendant possessed numerous graphic videos and images of prepubescent children

engaged in sexual acts with adults, and defendant took the egregious step of using

Victim A to produce child pornography on several occasions. And perhaps most

telling in terms of defendant’s future plans with respect to Victim A, when asked by

the UC whether he had ever molested Victim A, defendant answered: “Not yet, but

I’ve taken pics.” Defendant’s words and actions prior to his arrest are strong evidence

that the public needs protection from further crimes by this defendant, and the




                                           9
   Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 10 of 13 PageID #:434




government respectfully requests a substantial sentence within the Sentencing

Guidelines.

       Additionally, general deterrence is a significant concern in this case because

others must be deterred from distributing and possessing child pornography. Indeed,

“[t]he logic of deterrence suggests that the lighter the punishment for downloading

and uploading child pornography, the greater the customer demand for it and so the

more will be produced.” United States v. Goldberg, 491 F.3d 668, 672 (7th Cir. 2007).

Further, “deterring the production of child pornography and protecting the children

who are victimized by it are factors that should have been given significant weight at

sentencing.” A substantial period of incarceration is necessary to deter defendant and

others from committing similar crimes in the future.

      Finally, defendant needs to receive treatment for his pedophilia and

compulsive sexual behavior, and his need for treatment weighs in favor of a

substantial term of imprisonment. While it is encouraging that defendant has

participated in psychological treatment following his indictment in his case, it is

troubling that defendant has not fully accepted that he has an attraction to children.

As discussed above, defendant maintains that he has no sexual attraction to

children—a position that defies both the overwhelming evidence and commons sense.

Defendant’s failure to acknowledge that he is sexually attracted to children despite

the overwhelming evidence to the contrary (i.e., producing child pornography using

Victim A and possessing scores of child pornography images and videos produced by




                                         10
   Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 11 of 13 PageID #:434




others) is another factor that weighs in favor of a substantial sentence, during which

time he can continue his mental health treatment.

IV.   RESTITUTION

      Counsel for the government and counsel for the defendant have discussed but

have not been able to reach an agreement regarding restitution. Restitution to Victim

A is mandatory, pursuant to 18 U.S.C. § 2259. In 2016, a court determined that

Victim A was an abused or neglected minor, and since that time the Illinois

Department of Children and Family Services (DCFS) Administrator has been Victim

A’s legal guardian. See Gov. Ex. 1. As outlined in a letter from DCFS (Gov. Ex. 1),

Victim A has undergone psychological treatment to address her childhood trauma

related to, among other things, the child pornography production crimes for which

defendant now faces sentencing. The costs of Victim A’s psychological treatment has

so far totaled $7,342.50, and DCFS estimates annual psychological treatment costs

of $2,447.50. Id. As noted in the DCFS letter, “It is expected that [Victim A] will need

therapy on and off for years.” Id. Indeed, as Victim A matures and comes to grips with

the fact that a person she called “daddy” and viewed as a father figure sent images of

her prepubescent vagina to an undercover officer, and took photos of himself

masturbating in her presence, it seems implausible that she would not need, at the

very least, the psychological treatment anticipated by DCFS.          Accordingly, the

government respectfully requests restitution for Victim A in the amount of

$56,292.50, which is calculated based on Victim A’s past treatment and the

reasonable approximation of 20 years of future individual therapy and treatment, at

an annual cost of approximately $2,447.50 per year. Id.
                                          11
     Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 12 of 13 PageID #:434




        The government has also received restitution requests on behalf of victims of

the “8 Kids Series” and the “Sweet Sugar Series.” The government respectfully

requests restitution in the amount of $15,000 for the victims of the “8 Kids Series”

and an additional $15,000 for the victims of the “Sweet Sugar Series.” The victims’

statements and restitution requests from these victims were submitted as

attachments to the Government’s Version of the Offense. The restitution will go

toward these victims’ past and future medical services relating to physical,

psychiatric, or psychological care, lost income, and any other losses they have suffered

as a proximate cause of the offense. See 18 U.S.C. § 2259.

V.      FORFEITURE

        The indictment in this case includes a forfeiture allegation for the following

specific property: black Sony Experia Android T-Mobile mobile smart phone, device

name C6906 Xperia Z1, found on Brown’s person at the time of his arrest. This

specific property contains visual depictions described in Title 18, Untied States Code,

sections 2251 and 2252A, and was used and intended to be used to commit and

promote the commission of the offenses. The government previously filed a motion

for a preliminary order of forfeiture (ECF No. 77) and submitted a proposed order to

the Court.

VI.     SUPERVISED RELEASE

        Consistent with Probation’s recommendation, the government recommends

the imposition of a term of supervised release of 5 years. In order to promote the

sentencing objectives of deterring recidivism, protecting the public, and assisting in

defendant’s rehabilitation and reintegration into society, the government supports

                                          12
   Case: 1:15-cr-00299 Document #: 84 Filed: 07/11/19 Page 13 of 13 PageID #:434




Probation’s recommendation that the term of supervised release include the

conditions set forth in the PSR. It is especially important that the defendant receive

mental health treatment.

VII.   CONCLUSION

       For the reasons set forth above, the government respectfully requests that the

Court sentence defendant to a sentence within the applicable Sentencing Guidelines

range. Such a sentence would be sufficient but not greater than necessary to reflect

the goals of sentencing set forth in 18 U.S.C. § 3553.


Dated: July 11, 2019                           Respectfully submitted,

                                               JOHN R. LAUSCH, JR.
                                               United States Attorney

                                        By:    /s/ John D. Mitchell
                                               JOHN D. MITCHELL
                                               Assistant United States Attorney
                                               219 South Dearborn Street, 5th Floor
                                               Chicago, Illinois 60604
                                               (312) 353-5159




                                          13
